Citation Nr: 1444441	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-39 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rate of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from August 1950 to June 1952. 

This appeal arises from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted entitlement to non service-connected disability pension benefits with aid and attendance, effective June 10, 2008.

In a January 2011 rating decision, the RO denied the Veteran's service connection claim for posttraumatic stress disorder (PTSD).  He did not express disagreement with the denial.  The PTSD claim is not in appellate status.

 In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.   A copy of the hearing transcript is of record.
In June 2014, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's June 2014 remand, the RO requested that the Veteran complete and return the enclosed VA Form 5655, Financial Status Report, and VA Forms 21P-8416, Medical Expense Report, and VA Form 21-0516-1, Improved Pension Eligibility Verification Report from June 2008 to the present.

In a July 2014 Supplemental Statement of the Case, the RO indicated that the Veteran did not return any of the requested forms.  

However, a review of the virtual file reflects that the Veteran did submit a June 2014 Financial Status Report (see July 7, 2014 entry on VBMS), but it was not received at the RO until September 2014.  The Veteran completed this form and reported that his medical expenses greatly exceed his income.  Because the issue on appeal here is controlled by the Veteran's level of annual income, an additional remand is necessary to recalculate his income based on the updated financial information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Recalculate the claim with special consideration of the Veteran's VA Form 5655, which was completed in June 2014, as well as the information and receipts/invoices received in 2012, for the purpose of determining whether he is entitled to an increased pension rate from June 2008, forward.  

The RO is to conduct an audit of the income and exclusions from countable income for the Veteran for the purpose of pension benefits which sets out the total income from each source and the specific amount of any exclusions from that total, as well as the rationale or regulatory support for all exclusions.  The audit should provide a full explanation of the calculations relied upon to determine the countable income.  The audit should be associated with the claims file and a copy of the audit should be sent to the Veteran and his representative.
 
2.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



